IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Jerone McDougald,
Plaintiff(s),

Case Number: l:l9cv50
vs.

Judge Susan J. Dlott
Jonathan Smoot, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southem District of Ohio Westem Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on February 27, 2019 a Report and Recommendation
(Doc. 2). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc.
3).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiffs motion to proceed informal pauperis is DENIED.

Plaintif`f is ordered to pay the full $400 filing fee ($350 filing fee plus $50 administrative
fee) required to commence this action within thirty (30) days. Plaintiff` is notified that failure to

pay the full $400 fee within the thirty days will result in the dismissal of his action. See In re

Alea, 286 F.3d 378, 382 (6"‘ Cir. 2002).

The Court certifies pursuant to 28 U.S.C. §1915(3)(3) that an appeal of`any Order
adopting the Report and Rccommendation will not be taken in good l`aith. See McGore v.
Wr'iggie.\'wor!h. 114 F.3d 601 (6‘h Cir. 1997).

IT IS SO ORDERED.

JM 9. mae

judge Susan J. Tlott
United States District Courl

